Citation Nr: 0821272	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  98-13 757A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability claimed as secondary to service-connected left 
shoulder disability.

2.  Entitlement to service connection for a thoracolumbar 
spine disability claimed as secondary to service-connected 
left shoulder disability. 

3.  Entitlement to a disability rating in excess of 20 
percent for subluxation of the acromioclavicular joint with 
traumatic arthritis of the left (minor) shoulder.

4.  Entitlement to an effective date earlier than June 13, 
1997, for the assignment of a 20 percent disability rating 
for the service-connected left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that granted an increased (20 percent) rating for 
the left shoulder effective from June 13, 1997.  The veteran 
appealed for a higher rating and an earlier effective date.  
The Board remanded the case in December 2003 for further 
development.  

This appeal also arises from an August 2007 RO rating 
decision that denied service connection for cervical and 
thoracolumbar spine disabilities as secondary to service-
connected left shoulder disability.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's acquired scoliosis and arthritis of the cervical 
spine and lumbar spine are related to his service-connected 
left shoulder disability.   

2.  Left shoulder acromioclavicular traumatic arthritis has 
been manifested throughout the appeal period by a level of 
functional impairment equivalent to limitation of the arm to 
25 degrees from the side.  

3.  In December 1978, the Board denied a compensable rating 
for the service-connected left shoulder disability; the 
veteran did not request reconsideration of that decision, no 
further appeal of the December 1978 decision existed, and 
that decision became final. 

4.  The veteran submitted a claim for an increased rating for 
the service-connected left shoulder disability on June 17, 
1997.  

5.  No pertinent evidence dated within a year of June 17, 
1997, reflects an increase in the service-connected left 
shoulder disability.  


CONCLUSIONS OF LAW

1.  Arthritis and scoliosis of the cervical spine and lumbar 
spine are not proximately due to, or aggravated, by the 
veteran's service-connected left shoulder disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159,  3.310 (2007).

2.  The criteria for a 30 percent schedular rating for 
subluxation of the acromioclavicular joint with traumatic 
arthritis of the left shoulder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria for an effective date earlier than June 13, 
1997, for the assignment of a 20 percent disability rating 
for the service-connected left shoulder disorder are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (o) (2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) and VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  These notices must be provided 
prior to an initial unfavorable decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was supplied in VA letters dated in November 2005 
and March 2006 to the claimant.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied entirely prior to the 
initial unfavorable decision on the claim.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, cures a timing defect).  

In this case, in a November 2005 letter, the veteran was 
provided notice that addressed the elements in reference to 
secondary service connection prior to the August 2008 rating 
decision that denied the claim.  VA's duty to notify was 
satisfied subsequent to the initial decision regarding the 
increased rating and earlier effective date claims by way of 
a letter sent to the claimant in March 2006 that fully 
addressed all four notice elements.  The letter informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence.  The claimant was asked to submit 
evidence and/or information in his possession.  Although the 
notice letter was not sent before the initial decision, this 
timing error is not unfairly prejudicial to the claimant 
because the actions taken by VA after providing notice cured 
the timing error.  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of a 
supplemental statement of the case issued in August 2007 
after notice was provided.  For these reasons, it is not 
unfairly prejudicial to the claimant for the Board to 
adjudicate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  The 
February 1998 decision on appeal had been decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
VA did not err in not providing such notice.  Rather, the 
claimant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  The claimant has received a content-complying notice 
and proper subsequent VA process.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available medical evidence.  A hearing 
before the undersigned Veterans Law Judge was provided.  The 
claimant was afforded various VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained or attempted.  No 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondary Service Connection

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
Under the revised section 3.310(b), the regulation provides 
that:

      Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addition, regulatory comments make 
clear that, ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity, and that it is not enough merely 
that an examiner concludes that there is "aggravation."  See 
71 Fed. Reg. 52,745 (Sept. 7, 2006).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

It appears that the veteran first raised the issue of 
secondary service connection for scoliosis of the spine in 
October 1998.  Thus, his service connection claim was filed 
prior to the October 10, 2006, effective date of the revised 
regulation.  Consequently, the old law set forth in Allen is 
for application.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

The veteran's service treatment records note a left shoulder 
injury while playing football.  No neck or spinal difficulty 
was noted upon discharge in February 1957.  

In October 1977, a private physician noted slight 
thoracolumbar spine scoliosis and another private physician 
recorded complaints of neck and back pains and obvious 
scoliosis.  

A January 1979 note from Social Security Administration (SSA) 
reflects that the veteran received SSA disability benefits.  
An attached medical report notes left shoulder, left elbow, 
left hip, right foot, and cervical spine pain.  

In March 1999, a VA orthopedic examiner reported that the 
spine exhibited no scoliosis; however, X-rays did show 
cervical and lumbar osteoarthritis.  The physician 
dissociated spinal changes from the left shoulder disability.  

During an April 2001 VA clinical evaluation, the veteran 
asserted that he had chronic neck and low back pains that 
were caused by his left shoulder.  The physician found, 
however, that cervical and lumbar spine degenerative joint 
disease were age related.  The doctor noted that left and 
right shoulder muscles appeared similar in bulk.

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge that he mostly used his right shoulder 
after the left shoulder injury; thus, the right side of the 
body suffered more punishment.

In June 2004, the veteran was examined by, K. Hwang, D.C., 
Q.M.E. (Qualified Medical Examiner (in California, these are 
certified by the California Division of Workers' Compensation 
- Medical Unit to examine injured workers to evaluate 
disability to determine an injured worker's eligibility for 
workers' compensation benefits)).  Dr. Hwang offered 
diagnoses of upper extremity repetitive strain syndrome; 
chronic cervicothoracic sprain/strain; and, lumbosacral 
sprain/strain.  X-rays showed lateral curvature (scoliosis) 
of the cervical, thoracic, and lumbar spines.  Dr. Hwang 
reported, "After reviewing radiographs, it is my opinion 
that subluxation complex in cervical, thoracic, and lumbar 
spine (scoliosis) as [sic] a consequence of shoulder 
injury." 

In September 2005, Dr. Hwang, again examined the veteran and 
offered a diagnosis and nexus opinion similar to that given 
in June 2004.  

An April 2006 VA compensation examination report, authored by 
the physician who offered the April 2001 medical opinion, 
reflects that the relevant diagnosis was degenerative changes 
of the cervical, thoracic, and lumbar areas of the spine.  
The physician commented that degenerative changes of the 
spine and scoliosis were not related to active service or to 
the service-connected left shoulder.  The physician rebutted 
the theory of overuse of these areas to compensate for a 
disabled left shoulder by stating that the current spine 
disorders were age related.

As set forth above, the medical opinions are in controversy.  
On one hand, a private medical health professional has linked 
scoliosis and arthritis of the spine to the service-connected 
left shoulder.  On the other hand, one VA physician has 
linked the spine disabilities to age, while another VA 
physician has dissociated the spine disabilities from the 
left shoulder without providing an alternate etiology.  
Although all opinions are based on essentially correct facts, 
the negative VA medical opinions are more persuasive.  

The negative opinions provided by the VA physicians are more 
persuasive because it is entirely unclear why a painful left 
shoulder would lead to overuse of the neck and lumbar spine.  
The private doctor who found such a connection did not 
provide any supporting rationale.  Even the veteran testified 
that his painful left shoulder led only to overuse of the 
right side of his body.  He did not testify that the spine 
was subject to increased wear in this process.

While the veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for acquired scoliosis 
and degenerative joint disease of the cervical and lumbar 
spines must therefore be denied.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d) Excess fatigability.  
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2007).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The left (minor) shoulder has been rated 20 percent disabling 
for the entire appeal period under Diagnostic Code 5201.  
Under that code, a 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 20 percent rating is assigned where there is 
limitation of motion of the minor arm to midway between the 
side and the shoulder level.  A 20 percent rating is also 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2007).

A June 1997 private medical report notes crepitus, tender 
glenohumeral joint, and decreased range of motion.  June 1997 
private X-rays showed degenerative changes at the 
glenohumeral joint and distal clavicle. 

In January 1998, VA X-ray study revealed degenerative joint 
disease of the left acromioclavicular and glenohumeral joint.  
During a January 1998 VA compensation examination, the 
veteran could not raise the left arm to shoulder level.  
Thus, external and internal rotations could not be measured.  

During a March 1999 VA compensation examination, the veteran 
could abduct and forward flex to about 60 degrees, but when 
donning his shirt, he abducted and flexed to 90 degrees.  The 
shoulder girdle showed no muscle atrophy.  The examiner 
mentioned that it would be painful to lift more than 10 to 15 
pounds or to do overhead work.  The examiner attributed 
painful use of the left arm to the service-connected 
disability.  In An April 1999 addendum, the physician 
attributed left acromioclavicular joint arthritis to the 
service-connected disability and added that it would be 
painful to lift more than 15 to 20 pounds.  

During an April 2001 VA rehabilitation clinic visit, the 
veteran reported that he had not worked since 1979.  The left 
shoulder appeared similar to the right shoulder except for a 
prominent, tender left acromion.  The veteran resisted motion 
testing, but the examiner found 170 degrees of forward 
flexion, 140 degrees of abduction, and 60 degrees of 
extension.  Internal rotation was zero and external rotation 
was 60 degrees.  See 38 C.F.R. § 4.71, Plate I.  Pain and 
crepitus were elicited on motion.  The ranges of motion were 
similar to the right shoulder.  The physician mentioned that 
pain would limit strength and endurance.

VA physical therapy notes reflect that in July 2003 the 
veteran had significant limitation of motion of the left 
shoulder.  

During a January 2005 VA compensation examination, the 
veteran resisted left arm movement.  The physician concluded 
that there was "some" loss of motion due to guarding.  
There was also chronic pain on use of the left shoulder, but 
strength appeared to be equal to the right shoulder.  

During an April 2006 VA compensation examination, the veteran 
attributed many musculoskeletal complaints to the left 
shoulder.  The physician noted "very limited use of the left 
upper extremity."  The veteran resisted motion testing, but 
the physician found 60 degrees of forward flexion, 40 degrees 
of abduction, and 30 degrees of extension.  Internal rotation 
was 20 degrees and external rotation was 60 degrees.  See 
38 C.F.R. § 4.71, Plate I.  Pain and crepitus were elicited 
on motion.  The shoulder was tender to touch.  The physician 
mentioned slight muscle atrophy of the left shoulder.  The 
diagnosis was traumatic degenerative joint disease of the 
left shoulder with loss of range of motion pain, chronic 
pain, and loss of function.  Additional functional loss due 
to pain on use was likely.  

From the above facts, it is apparent that the left shoulder 
disability is manifested by limitation of motion of the left 
arm to midway between the side and the shoulder.  However, 
because weakness and pain on motion is shown, the Board must 
consider 38 C.F.R. §§ 4.40, 4.45, 4.59, and the DeLuca 
tenets.   Because of the additional functional impairment 
shown, the left shoulder disability more nearly approximates 
the disability level represented by limitation of the arm to 
25 degrees from the side.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 30 percent schedular rating for the left shoulder 
must therefore be granted.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Therefore, the assignment of staged ratings is 
unnecessary.  Hart supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Earlier Effective Date

The veteran has appealed for an effective date earlier than 
June 13, 1997, for the assignment of a 20 percent rating for 
the left shoulder joint.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

The veteran asserts that the left shoulder has been 
compensably disabling since the 1970s and therefore, the 
effective date of a compensable rating should be assigned 
from the 1970s.  In December 1978, the Board denied a 
compensable left shoulder rating.  Absent a finding of clear 
and unmistakable error (CUE) in that Board decision, no 
effective date earlier than December 1978 can be assigned.  
38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.400(k), 20.1104, 20.1403, 
20.1406.  The veteran has not alleged error in the December 
1978 Board decision.  Therefore, evidence received since the 
December 1978 Board decision is the only evidence that may be 
considered in this claim.  

The veteran requested an increased rating in June 1997.  The 
RO received and date-stamped that claim on June 17, 1997.  
There is no evidence of a claim for an increased rating for 
the left shoulder since the December 1978 Board decision, but 
prior to the June 1997 claim.  The next question then becomes 
whether an increase in left shoulder disability was factually 
ascertainable from other evidence within the one year period 
prior to June 17, 1997. 

No evidence concerning the left shoulder disability that is 
dated between June 17, 1996, and June 17, 1997, has been 
submitted.  Private treatment reports concerning the left 
shoulder were submitted in conjunction with the claim, but 
none of these is dated earlier than June 17, 1997.  The 
veteran's testimony in January 2003, while well-reasoned, 
does not provide a basis for an earlier effective date (he 
reasoned that if the left shoulder was 20 percent disabling 
on June 17, 1997, it obviously had become disabled prior to 
that date).  The Board therefore finds no evidence upon which 
an increase in disability earlier than June 17, 1997, can be 
ascertained. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for an effective date earlier than 
June 17, 1997, must be denied.  


ORDER

Service connection for a cervical spine disability claimed 
secondary to the left shoulder is denied.

Service connection for a thoracolumbar spine disability 
claimed secondary to the left shoulder is denied. 

A 30 percent schedular rating for subluxation of the 
acromioclavicular joint with traumatic arthritis of the left 
shoulder is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

An effective date earlier than June 13, 1997, for the 
assignment of a 20 percent disability rating for the service-
connected left shoulder disorder is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


